Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	DETAILED ACTION

Claims 1 to 20, filed on 9/24/2020, have been examined.

Priority

Acknowledgment is made of applicant's claim for the priority of application No. PCT/CN2019/081273, filed on Apr. 3, 2019, which claims priority to application No. PCT/CN2018/082060, filed on Apr. 5, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/24/2020 has been entered and references cited within carefully considered.

Drawings
The drawings filed on 9/24/2020 are accepted.

Claim Rejections - 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2,  5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (USPub: 2017/0041112), hereinafter referred to as Kim). 

Regarding claim 1, Kim discloses 
a method for wireless communications, comprising:
receiving, at a user equipment (UE), a radio link monitoring reference signal (RLM-RS) resource configuration for a set of RLM-RS resources (steps 500 and 502 in FIG. 5, para. 68, lines 1-3 and 8-12, wherein the UE receives the narrow subband information for use in measuring a radio link quality);
 measuring a quality characteristic of one or more candidate beams, wherein the one or more candidate beams are different than the set of RLM-RS resources (step 506 in FIG. 5 and para. 70, lines 5-8, wherein the new  eNB having a good radio link quality is different from the  among the adjacent eNBs is different from the initial subband); and
 reconfiguring the set of RLM-RS resources based at least in part on the
 measuring (step 510 in FIG. 5 and lines para. 70, 10-11, wherein the UE connects to the BS with a good link quality, i.e., to reconfiguring the resources based on the measuring).

Regarding claim 2, Kim discloses everything as applied above. Kim further discloses 
identifying a subset of the one or more candidate beams with a highest quality characteristic measurement (step 506 in FIG. 5 and para. 27, lines 9-12, wherein selecting the best means to identify the highest quality); and 
reconfiguring the set of RLM-RS resources to correspond to the identified subset of candidate beams (step 510 in FIG. 5 and lines para. 70, 10-11, wherein the UE connects to the BS with a good link quality, i.e., to reconfiguring the resources based on the measuring).

Regarding claim 5, Kim discloses everything as applied above. Kim further discloses 
receiving an indication for a number of candidate beams for the subset of the one or more candidate beams via radio resource control (RRC) messaging (para. 68, lines 8-12).

Regarding claim 12, Kim discloses everything as applied above. Kim further discloses
wherein the RLM-RS reconfiguration message is received via radio resource control (RRC) messaging (para. 68, lines 8-12).

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Nagaraja et al. (USPub: 2019/0081691, hereinafter referred to as Nagaraja). 

Regarding claim 3, Kim discloses everything as applied above. Kim does not explicitly disclose continuing one or more timers and one or more counters associated with RLM synchronization based at least in part on reconfiguring the set of RLM-RS resources.  However, this concept is well known in the art as disclosed by Takahashi. In the same field of endeavor, Takahashi discloses 
continuing one or more timers and one or more counters associated with RLM synchronization based at least in part on reconfiguring the set of RLM-RS resources (para. 100, lines 9-16 and para. 105, lines 5-11, wherein the RLM sync procedure comprises these timer and counters).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nagaraja’s method into Kim’s invention. One of ordinary skill in the art would have been motivated “to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum” (para. 5, lines 9-11).

Regarding claim 4, Kim and Nagaraja disclose everything as applied above. Nagaraja further discloses 
wherein the one or more timers associated with RLM synchronization comprise at least a T310 timer and the one or more counters associated with RLM synchronization comprise at least an N310 counter and N311 counter (para. 100, lines 9-16 and para. 105, wherein the RLM sync procedure comprises these timer and counters).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nagaraja’s method into Kim’s invention. One of ordinary skill in the art would have been motivated “to better support mobile broadband Internet access by improving .

Claims 6, 10, 13, and 16-19 rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park et al. (USPub: 2019/0053193, hereinafter referred to as Park). 

Regarding claim 6, Kim discloses everything as applied above. Kim further discloses 
identifying a subset of one or more candidate beams with a highest quality characteristic measurement (para. 27, lines 9-12, wherein selecting the best means to identify the highest quality). 
Although Kim discloses everything as applied above, Kim does not disclose transmitting an indication of the identified subset of candidate beams. However, this concept is well known in the art as disclosed by Park. In the same field of endeavor, Park discloses
transmitting an indication of the identified subset of candidate beams (para. 359, lines 3-4 and lines 18-19); 
receiving an RLM-RS reconfiguration message based at least in part on the identified subset of candidate beams (para. 177, lines 20-22). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of 

Regarding claim 10, Kim discloses everything as applied above. Kim does not disclose identifying a beam monitoring event trigger.  However, this concept is well known in the art as disclosed by Park. In the same field of endeavor, Park discloses
identifying a beam monitoring event trigger (para. 363, lines 1-7).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “offering new possibilities for optimizing the network’s efficiency” (para. 196 lines 12-13). 
Kim and Park disclose everything as applied above.  Kim and Park further disclose
identifying a beam monitoring event trigger based at least in part on the measuring (Park’s para. 363, lines 1-7): 
transmitting an indication of a subset of the one or more candidate beams with a highest quality characteristic measurement based at least in part on identifying the beam monitoring event trigger (Park’s para. 359, lines 3-4 and lines 18-19 and Kim’s para. 27, lines 9-12, wherein the indication for the radio link with the best quality); and 
receiving an RLM-RS reconfiguration message based at least in part on the  transmitted indication (Park’s para. 177, lines 20-22).

Regarding claim 13, Kim discloses 
a method for wireless communications, comprising: receiving, at a user equipment (UE), a radio link monitoring reference signal (RLM-RS) resource configuration for a set of RLM-RS resources (steps 500 and 502 in FIG. 5, para. 68, lines 1-3 and 8-12, wherein the UE receives the narrow subband information for use in measuring a radio link quality).
Although Kim discloses everything as applied above. Kim does not disclose  transmitting an indication of a candidate beam for beam failure recovery. However, this concept is well known in the art as disclosed by Park. In the same field of endeavor, Park discloses
transmitting an indication of a candidate beam for beam failure recovery  (para. 359, lines 3-4, lines 18-19 and para. 363, lines 1-7, wherein the UE will start a beam failure recover and report (i.e., transmit) a candidate beam.  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “offering new possibilities for optimizing the network’s efficiency” (para. 196 lines 12-13). 
Kim and Park disclose everything as applied above.  Kim and Park further disclose
receiving an RLM-RS reconfiguration message based at least in part on the indicated candidate beam (Kim’s step 510 in FIG. 5 and lines para. 70, 10-11, wherein the UE connects to the BS with a good link quality, i.e., to reconfiguring the resources based on the measuring). 

Regarding claim 16, Kim and Park disclose everything as applied above.  Kim and Park further disclose
wherein the RLM-RS reconfiguration message is received via radio resource control (RRC) messaging (Kim’s para. 68, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “offering new possibilities for optimizing the network’s efficiency” (para. 196 lines 12-13). 

Regarding claim 17,  Kim discloses
a method for wireless communications, comprising:
 transmitting, to a user equipment (UE), a radio link monitoring reference signal (RLM-RS) resource configuration for a set of RLM-RS resources (para. 68, lines 1-3 and 8-12, wherein the UE receives the narrow subband information for use in measuring a radio link quality).
Although Kim discloses everything as applied above. Kim does not disclose  transmitting an indication of a candidate beam for beam failure recovery. However, 
Although Kim discloses everything as applied above, Kim does not disclose receiving an indication of a subset of candidate beams. However, this concept is well known in the art as disclosed by Park. In the same field of endeavor, Park discloses
receiving an indication of a subset of one or more candidate beams (para. 359, lines 3-4 and lines 18-19).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “offering new possibilities for optimizing the network’s efficiency” (para. 196 lines 12-13). 
Hence, Kim and Park disclose 
receiving an indication of a subset of one or more candidate beams with a highest quality characteristic measurement, wherein the one or more candidate beams are different than the set of RLM-RS resources (Park’s para. 359, lines 3-4 and lines 18-19 and Kim’s para. 27, lines 9-12, wherein the indication for the radio link with the best quality); and 
transmitting an RLM-RS reconfiguration message based at least m part on the indicated subset of candidate beams (Par’s para. 171, lines 14-19). 

Regarding claim 18, Kim and Park disclose everything as applied above.  Kim and Park further disclose
transmitting an indication for a number of candidate beams for the subset of  the one or more candidate beams via radio resource control (RRC) messaging (Kim’s para. 68, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “offering new possibilities for optimizing the network’s efficiency” (para. 196, lines 12-13). 

Regarding claim 19, Kim and Park disclose everything as applied above.  Kim and Park further disclose
wherein the RLM-RS reconfiguration message is transmitted via radio resource control (RRC) messaging (Kim’s para. 68, lines 8-12).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Park’s method into Kim’s invention. One of ordinary skill in the art would have been motivated of “offering new possibilities for optimizing the network’s efficiency” (para. 196, lines 12-13). 

Claims 7-8 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park as applied to claims 6 and 13 above, and further in view of Nagaraja.

Regarding claim 7, Kim and Park disclose everything as applied above. Kim and Park do not disclose resetting one or more timers and one or more counters associated with RLM synchronization based at least in part on receiving the RLM-RS reconfiguration message.  However, this concept is well known in the art as disclosed by Nagaraja. In the same field of endeavor, Nagaraja discloses
resetting one or more timers and one or more counters associated with RLM synchronization based at least in part on receiving the RLM-RS reconfiguration message (Table 2 on pp. 10, wherein N311 and N314 related with stopping and resetting the T310 and T11 timer.).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nagaraja’s method into Kim and Park’s invention. One of ordinary skill in the art would have been motivated “to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum” (para. 5, lines 9-11).

Regarding claim 8, Kim, Park and Nagaraja disclose everything as applied above.  Kim, Park and Nagaraja further disclose
wherein the one or more timers associated with RLM synchronization  comprise at least a T310 timer and the one or more counters associated with RLM synchronization comprise at least an N310 counter and N31 counter (para. 100, lines 9-16 and para. 105, lines 5-11, wherein the RLM sync procedure comprises these timer and counters).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nagaraja’s method into Kim and Park’s invention. One of ordinary skill in the art would have been motivated “to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum” (para. 5, lines 9-11).

Regarding claim 14, Kim and Park disclose everything as applied above. Kim and Park do not disclose resetting one or more timers and one or more counters associated with RLM synchronization based at least in part on receiving the RLM-RS reconfiguration message.  However, this concept is well known in the art as disclosed by Nagaraja. In the same field of endeavor, Nagaraja discloses
resetting one or more timers and one or more counters associated with RLM synchronization based at least in part on receiving the RLM-RS reconfiguration message (Table 2 on pp. 10, wherein N311 and N314 related with stopping and resetting the T310 and T11 timer.).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nagaraja’s 

Regarding claim 15, Kim, Park and Nagaraja disclose everything as applied above.  Kim, Park and Nagaraja further disclose
wherein the one or more timers associated with RLM synchronization  comprise at least a T310 timer and the one or more counters associated with RLM synchronization comprise at least an N310 counter and N31 counter (para. 100, lines 9-16 and para. 105, lines 5-11, wherein the RLM sync procedure comprises these timer and counters).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Nagaraja’s method into Kim and Park’s invention. One of ordinary skill in the art would have been motivated “to better support mobile broadband Internet access by improving spectral efficiency, lowering costs, improving services, making use of new spectrum” (para. 5, lines 9-11).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of John Wilson et al. (USPub: 2018/0279287, hereinafter referred to as John Wilson). 

Regarding claim 9, Kim discloses everything as applied above. Kim does not disclose performing periodic beam monitoring based at least in part on a beam monitoring configuration.  However, this concept is well known in the art as disclosed by John Wilson. In the same field of endeavor, John Wilson discloses
performing periodic beam monitoring based at least in part on a beam monitoring configuration (para. 100, lines 1-2, and line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include John Wilson’s method into Kim’s invention. One of ordinary skill in the art would have been motivated “for switching control beams in multi-link systems using new radio (NR) technology multiple-input multiple-output (MIMO) techniques” (para. 26-lines 3-5).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park as applied claim 10 above, and further in view of Pakniat et al. (USPub: 2020/0178130, hereinafter referred to as Pakniat). 

Regarding claim 11, Kim and Park disclose everything as applied above. Kim and Park do not disclose wherein the beam monitoring event trigger comprises a candidate beam related without various threshold and offset. However, this concept is well known in the art as disclosed by Pakniat. In the same field of endeavor, Pakniat discloses
wherein the beam monitoring event trigger comprises a candidate beam of the one or more candidate beams having a quality characteristic that exceeds a threshold (para. 61, lines 11-12 and para. 49), a candidate beam of the one or more candidate beams having a quality characteristic that exceeds by an offset a quality characteristic of a resource of the set of RLM-RS resources (para. 53-54), a candidate beam of the one or more candidate beams having a quality characteristic that exceeds by an offset a second threshold while a resource of the set of RLM-RS resources has a quality characteristic that falls below a third threshold (para. 56 and 60, wherein the channel busy ratio means the resources).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Pakniat’s method into Kim and Park’s invention. One of ordinary skill in the art would have been motivated “to enhance performance of a wireless communications network, in particular by providing a method for configuring measurement triggering offsets for a UE” (para. 26).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Park as applied to claim 17 above, and further in view of John Wilson et al. (USPub: 2018/0279287, hereinafter referred to as John Wilson). 

Regarding claim 20,  Kim and Park disclose everything as applied above. Kim and Park does not disclose wherein the indication of the subset of one or more candidate beams is received periodically. However, this concept is well known in 
wherein the indication of the subset of one or more candidate beams is received periodically (para. 100, lines 1-2, and line 9).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include John Wilson’s method into Kim and Park’s invention. One of ordinary skill in the art would have been motivated “for switching control beams in multi-link systems using new radio (NR) technology multiple-input multiple-output (MIMO) techniques” (para. 26-lines 3-5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L LUO whose telephone number is (571)272-2602.  The examiner can normally be reached on M-F: 8 am to 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571 272 7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 



/A. L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419